Title: To James Madison from Frederick Degen, 9 November 1807
From: Degen, Frederick
To: Madison, James



Sir,
Naples November 9th. 1807.

I have the honor to inform your Excellency that from the report of Cap Ichabod Sheffield of the Schooner Mary Ann of New York lately arrived here from the Coast of Labrador, it appears that abrupt, and unexpected hostilities have been commenced by the Regency of Algiers against the Flag of the United States.  Said Cap Sheffield has declared under oath in this Consulate, that on the 26th. Ulto. he fell in within the Streights with an Algerine Frigate of 44 Guns wh. captured him, and without much examination took 3 Men out of his Crew, and ordered his Vessel into Algiers under the charge of Nine Turks including a Boy.  He was in their possession till the 29th. when within a few miles of the Barbary Shore he Succeeded to retake his Schooner, throwing four Turks over board in the fray, obliged four to embark in a Boat and Kept the Boy who is now on board.  He then directed his course for this Port and got in Safe on the 4th. inst  Cap Sheffield further reports that the Same Algerine Frigate captured likewise on the 26th. Ulto. the American Brig Violet from Boston bound to Leghorn, previous to which an American Ship and Schooner had also been taken.
In addition to the above declaration Cap. Sheffield Says to have found amongst the effects of the Prize Master who was one of the four Turks thrown over board, a Document which is yet in his possession, and which after the expiration of his quarantine I shall cause him to deposit in my Office  It is from the English Agent at Algiers, and inclosed I hand you a Copy of the Same.
I shall have the honor to address you more at length per first opportunity, in particular on the Subject of the Capture of the Brig Fittz William of Boston by the King of Naples’ Cruizer, and which has been condemned notwithstanding all my exertions to prevent it.  I remain with the highest respect Sir, Your most Obedt. Servt.

Fredk Degen

